Case 2:18-Gads Z0SWININIES DSimeAeLM ENE 1 FNS?! Pade o EPIPA MB: 14

 

RETURN OF SERVICE

Service of the Summons and complaint was made by | DATE Ah A
me(!) lIAGLHS

he h be Oe TITLE ( y p b
f 2. ”~ In or e crf

Check one box below to indicate appropriate method of service

NW Served personally upon the defendant. Place where served: Zz whiner) Lue, Ay
Ge, "New Haven, CT

c Left copies thereof at the defendant's dwelling house or usual place of abode with a person of suitable age
and

discretion then residing therein.

EX Name of person with whom the summons and complaint were left: 7 Senhi’
Assoc ite

OD Returned unexecuted:

 

 

 

 

 

 

 

O Other (specify) :

 

 

 

STATEMENT OF SERVICE FEES

TRAVEL 4, Y SERVICES 34D nora’ tf ZL)

DECLARATION OF SERVER

 

 

 

 

 

I declare under penalty of perjury under the laws of the United States of America that the foregoing
information

contained in the Return of Service and Statement of Service Fees is true and correct.

Executed on | Az/5
ate Signature of Server C"
35 Gn Sb Mew House CT
A

ddress of Server

 

 

 

 
Case 2:18-qabS783-WVIMONEL SEIDsGmMEnaAinFiled/1 1G D2OE4e% HAOPAYEIL 13
UNITED STATES DISTRICT COURT

DISTRICT OF NEW JERSEY
Z.P.,
Plaintiff
V. SUMMONS IN A CIVIL CASE
YALE UNIVERSITY, ET AL.,
Defendant
CASE

NUMBER: 2:18-CV-—15703-WJM-—MF
TO: (Name and address of Defendant):

Dr. Paul Genecin, M.D.
20 York St.
New Haven, CT 06510

A lawsuit has been filed against you.

Within 21 days after service of this summons on you (not counting the day you received it)
— or 60 days if you are the United States or a United States Agency, or an office or employee of
the United States described in Fed. R. civ. P. 12 (a)(2) or (3) — you must serve on the plaintiff
an answer to the attached complaint or a motion under rule 12 of the Federal Rules of Civil
Procedure. The answer or motion must be served on the plaintiff or plaintiff 's attorney, whose
name and address are:

Robert J. De Groot, Esq.
60 Park Pl.

Newark, N.J. 07102

(973) 643-1930

If you fail to respond, judgment by default will be entered against you for the relief
demanded in the complaint. You also must file your answer or motion with the court.

s/ WILLIAM T. WALSH
CLERK.

 

 

ISSUED ON 2018-11-06 12:36:05, Clerk
USDC NID
